PONDER, Judge,
dissenting.
I dissent.
*607Everyone agrees that there is no Louisiana jurisprudence controlling in this case. I therefore feel free to follow jurisprudence from other states, minority view though it may be, that avoids the extremely inequitable result following the majority opinion, which allows the plaintiff to realize a total of $32,000.00 for property on which he agreed to take $20,000.00. Appellee has to pay $20,000.00 for property minus a building insured for $12,000.00 on a policy obtained and paid for by appellee with the appellee as named insured and with appellant named as mortgagee. Even conceding that Gayle was the title owner of the property at the time of the fire and that theoretically at least appellee could elect not to exercise the option, nevertheless I believe that all parties knew that appellee would exercise the option because of improvements made by appellee and his partner and because appellant had placed a large number of wrecked automobiles on the property.
Because of the special circumstances of the case, I dissent from an extraordinarily inequitable result.